UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8463 PISMO COAST VILLAGE, INC. (Exact name of registrant as specified in its charter) California 95-2990441 (State or other jurisdiction of incorporation or organization) (IRS Employer ID No.) 165 South Dolliver Street, Pismo Beach, CA 93449 (Address of Principal Executive Offices) (Zip Code) (805) 773-5649 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: Name of Each Exchange Title of Each Class on Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YES [ ] NO [X] 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Subsection 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Subsection 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [ ] NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. $49,084,000 APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YES [ ]NO [ ] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 1,787 DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's Notice of 2013 Definitive Proxy Statement for the Annual Meeting of Shareholders to be held January 19, 2013, are incorporated by reference into Part III. 2 FORM 10-K PART I ITEM 1. BUSINESS a. BUSINESS DEVELOPMENT Pismo Coast Village, Inc., the "Registrant" or the "Company," was incorporated under the laws of the State of California on April 2, 1975. The Company's sole business is owning and operating Pismo Coast Village RV Resort, a recreational vehicle resort (hereinafter the "Resort") in Pismo Beach, California. The Resort has continued to enhance its business by upgrading facilities and services to better serve customers. b. BUSINESS OF ISSUER The Company is engaged in only one business, namely, the ownership and operation of the Resort. The Company generates revenue from rental of camping sites, recreational vehicle storage, recreational vehicle repair and retail sales from a general store and recreational vehicle parts store. Accordingly, all of the revenues, operating profit (loss) and identifiable assets of the Company are attributable to a single industry segment. Pismo Coast Village RV Resort is a full-service 400-space recreational vehicle resort. Its resort operations include site rentals, RV storage business, video arcade, laundromat, and other income sources related to the operation. The retail operations include a general store, RV parts store, and RV repair shop. In addition, the Company has a recreation department that provides a youth program and recreational equipment rentals. PUBLIC AND SHAREHOLDER USERS The present policy of the Company is to offer each shareholder the opportunity for 45 nights of free use of sites at the Resort, 25 nights may be used during prime time and 20 nights during non-prime time. The free use of sites by shareholders is managed by designating the nights of the year as prime time and non-prime time. A prime time night is one that is most in demand, for example, Memorial Day Weekend and the period from June 1 until Labor Day. Non-prime time is that time with the least demand. Each shareholder is furnished annually a calendar that designates the prime and non-prime time nights; it also provides a schedule of when reservations can be made and the procedure for making reservations. Shareholder's free use of sites average approximately 21% to 24% annually (refer to Item 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS, page 8). SEASONAL ASPECTS OF BUSINESS The business of the Company is seasonal and is concentrated during prime days of the year which are defined as follows: President's Day Weekend, Easter week, Memorial Day Weekend, summer vacation months, Labor Day, Thanksgiving Weekend and Christmas vacation. WORKING CAPITAL REQUIREMENTS By accumulating reserves during the prime seasons, the Company is able generally to meet its working capital needs during off-season. Industry practice is to accumulate funds during the prime season, and use such funds, as necessary, in the off-season. The Company has arranged, but not used, a $500,000 line of credit to ensure funds are available, if necessary, in the off-season. 3 COMPETITION The Company is in competition with nine other RV parks located within a five-mile radius. Since its property is the only property located adjacent to the beach, it has a competitive edge. The Company is recognized as a recreational vehicle resort rather than a park because of its upgraded facilities and amenities, which include 43 Channels of Satellite TV, high-speed wireless Internet service throughout the property, a heated pool, a miniature golf course and a recreational program. The Resort is noted for its ability to provide full service, which includes RV storage and RV repair and service. The Resort is consistently given high ratings by industry travel guides based on resort appearance, facilities offered, and recreational programs. In November 2007, Pismo Coast Village RV Resort was awarded the designation of 2007/2ark of the Year, Large Park Category, by the National Association of RV Parks and Campgrounds (ARVC), which has a membership of more than 3,900 properties. Pismo Coast Village RV Resort also received national Park of the Year honors in 1999, 1997, and 1995. In fiscal year 2004, Pismo Coast Village RV Resort was awarded the designation of RV Park of the Year - Mega Park Category 2004 by the California Travel Parks Association (CTPA), now known as the California Association of RV Parks and Campgrounds (CalARVC). These factors allow the Resort to price its site rental fees above most of its competition based on perceived value received. Competition for the tourist market is strong between the cities on the Central Coast of California. Resort management and staff are involved with the City of Pismo Beach, Chamber of Commerce, Conference and Visitors Bureau, and are major sponsors in cooperative events and advertising. The Resort continues to market off-season discounts and place advertisements in trade publications and industry directories. In addition, the Company places its brochure with companies selling or renting recreational vehicles and has found the Resort's Internet web page to be very effective. The marketing program also targets groups and clubs by offering group discounts, meeting facilities, and catering services. The Company's marketing plan was funded by $58,987 for fiscal year 2012, which was developed out of operating revenues. The major source of the Company's business is repeat business, which has been developed by attention to good customer service and providing quality recreational facilities. ENVIRONMENTAL REGULATION The Company is affected by federal, state and local antipollution laws and regulations. Due to the nature of its business operations (camping, RV storage and small retail store sales), the discharge of materials into the environment is not considered to be of a significant concern, and the EPA has not designated the Company as a potentially responsible party for clean up of hazardous waste. The main property of the Resort is located within the boundaries of those lands under the review and purview of the Coastal Commission of the State of California and the City of Pismo Beach. The water and sewer systems are serviced by the City of Pismo Beach. The Company was subject to state and federal regulations regarding the fiscal year 1996 reconstruction of an outflow structure that empties into Pismo Creek at the north boundary of the Resort. Because the Resort is within the wetlands area, the California Coastal Commission required permits for repair and construction to be reviewed by the following agencies: City of Pismo Beach, State Lands Commission, Regional Water Quality Board, State of California, California Department of Fish and Game, State Department of Parks and Recreation and the Army Corps of Engineers. EMPLOYEES As of September 30, 2012, the Company employed approximately 58 people with 24 of these on a part-time basis and 34 on a full-time basis. Due to the seasonal nature of the business, additional staff is needed during peak periods and fewer during the off-season. Staffing levels during the fiscal year ranged from approximately 56 employees to 63 employees. Management considers its labor relations to be good. 4 ADDITIONAL INFORMATION The Company has remained conservative when considering rates and rate increases. As a result of experiencing increasing operational expenses and conducting a local comparative rate study, the Board voted not to increase RV storage. However, the Board voted to increase all holiday rates to match the Summer Prime time rate and add a $10 per night premium to the fourth of July holiday week. This rate increase was effective June 30, 2012. It is anticipated the proposed rates will continue to market site usage at its highest value and not negatively impact the Company's ability to capture an optimum market share. c. REPORTS TO SECURITY HOLDERS Pismo Coast Village, Inc. files quarterly reports, an annual report, and periodic reports, providing the public with current information about the Company and its operations with the Securities and Exchange Commission. The Company makes available on its website, www.pismocoastvillage.com, access to its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission. The public may read and copy any materials filed with the Securities and Exchange Commission at the SEC's Public Reference Room located at treet, N. E., Washington, D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy statements, and other information that the Company files electronically with the SEC. ITEM 2. PROPERTIES The Company's principal asset consists of the Resort, which is located at 165 South Dolliver Street in Pismo Beach, California. The Resort is built on a 26-acre site and includes 400 campsites with full hookups and nearby restrooms with showers and common facilities, such as a video arcade, recreation hall, general store, swimming pool, laundromat, and three playgrounds. In 1980, the Company purchased a 2.1-acre parcel of real property located at 2250 22nd Street, Oceano, California, at a price of $66,564. The property is being used by the Company as a storage facility for recreational vehicles. The storage capacity of this lot is approximately 121 units. In 1981, the Company exercised an option and purchased a 3.3-acre parcel located at 300 South Dolliver Street, Pismo Beach, California, at a price of $300,000. The property, which previously had been leased by the Company, is used primarily as a recreational vehicle storage yard. The storage capacity of this lot is approximately 96 units. In 1988, the Company purchased approximately 0.6 acres of property at 180 South Dolliver Street, Pismo Beach, California, across the street from the main property, consisting of a large building with a storefront and one large maintenance bay in the rear. Also, on the property is a smaller garage-type building with three parking stalls. The Company enlarged its recreational vehicle repair operation, added RV storage for approximately eleven units and developed the storefront into a RV parts store. The property was purchased for $345,000, of which $300,000 was financed and paid in full during fiscal year 1997. On December 31, 1998, the Company closed escrow on a parcel of property to be developed as an additional RV storage facility. The 5.5-acre property is located in Oceano adjacent to existing Company RV storage. On October 14, 1999, construction was completed and the Company received County approval to occupy the premises. The property was purchased for $495,000, of which $395,000 was financed and paid in full in July 2000. Development cost amounted to $195,723 and was allocated from operational cash flow. Storage capacity for this property is approximately 405 units and is currently full. The property is in good condition and being held as collateral for the note on the properties purchased in 2006. 5 On February 28, 2003, the Company closed escrow on a parcel of property to be developed as an additional RV storage facility. The 4.7-acre property is located in Oceano and was purchased for $650,000, of which $500,000 was financed. The note on this property was paid off in September 2005. The construction permit granted by the County of San Luis Obispo was contingent upon permit approval by the California Coastal Commission. In January 2006, the Commission denied the permit based on wetland conditions. The property is currently being considered for another use. Due to the continued demand for RV storage and the denial of the aforementioned permit, the Board of Directors elected to purchase additional property. On January 11, 2006, the Company closed escrow on a six-acre property previously developed as an RV storage facility. The purchase price was $2.1 million, and included approximately 80 existing storage customers. This property had been permitted and developed the previous year, and is considered in good condition with a capacity of approximately 260 units. On April 6, 2006, the Company purchased the 2.2-acre property in Oceano it previously rented from Union Pacific Railroad for RV storage. The purchase price was $925,000 and the condition is considered good. The lot is operating at full capacity with 180 units. On May 9, 2008, the Company closed escrow on a 19.55-acre property in Arroyo Grande to be developed for RV storage. The purchase price was $3.1 million for the undeveloped land. The Company received a development permit through the County of San Luis Obispo Planning Commission. The development was completed in May 2010, and the storage capacity is expected to be approximately 900 units. Funding for these acquisitions was obtained through a local lending institution with a balance owed as of September 30, 2012, of $3,807,873. There is no deferred maintenance on any of the Resort's facilities. The Company's facilities are in good condition and adequate to meet the needs of the shareholder users as well as the public users. The Company continues to develop sufficient revenue from general public sites sales to support a continued positive maintenance program and to meet the demands of shareholders use of free sites. Management considers the Company's insurance policies offer adequate coverage for risk and liability exposure. 1. TRAILER STORAGE YARDS In 1986, the Company leased a parcel of land 100 feet wide by 960 feet long from the Union Pacific Railroad Corporation. The property is being used by the Company as a storage facility for recreational vehicles. Capital improvements in the amount of $40,000 were made to this property, which provides storage for approximately 180 units. On July 29, 2005, Union Pacific Railroad Corporation sold the property to the Weyrick Family Trust who, after entering into a five-year lease, agreed to sell the property to the Company for $925,000. This transaction was completed April 6, 2006. Associated with the previously mentioned property, and included within the fenced storage perimeter, is the lease of a ten-foot by 960-foot section belonging to Union Pacific Railroad. This lease also allows for the Company's fence to encroach upon the lessor's property. This annual lease is currently $1,845, with a 3% automatic annual increase. 6 In 1991, the Company developed a lease for a five-acre RV storage lot at the Oceano Airport clear zone as storage for approximately 312 RVs. This lot was developed to replace a 100-unit storage lot that was closed when the lease was not renewed. Construction was completed in January 1992 and capital improvements in the amount of $330,768 were made to this property of which $300,000 was financed and paid in full during fiscal year 1997. The original lease on the storage lot was for five years and the Company has executed a third five-year option with the County of San Luis Obispo which expired December 31, 2006. In response to the Company's request for another five-year extension, the County has answered that, until the Oceano Airport Master Plan is updated, the lease will be a month-to-month holdover. Lease payments for the first year of control and occupancy area were $1,500 per month, $2,000 per month for the second year, and continuing years are tied to the "CPI" index. During fiscal year 2012, lease payments were made in the amount of $35,201. Current rent payments are $2,972 and may be impacted in the future by the flood district assessment. In March of 2006, the Company entered into a seven-year lease with Sheridan Properties LP (formerly Vawter Investments, LP), owners of four acres the Company will utilize for RV storage. The Company developed the property and received concessions through limited free and discounted rent. The property was occupied for storage in June 2006 and stores approximately 149 units. Lease payments are currently $4,802 per month and will escalate March 1st of each year by the Consumer Price Index (CPI). During fiscal year 2012, lease payments were made in the amount of $57,618. The Resort leases out areas to other companies to insure that the best service and equipment are available for guest use. These areas are leased from the Company pursuant to the herein below described leases. 1. RECREATIONAL ARCADE AGREEMENT WITH COIN AMUSEMENTS, INC. This agreement is dated November 1, 2012, and pursuant to this agreement, the Company granted Coin Amusements, Inc. the concession to operate various coin-operated game units at the Resort. The one-year term expires on October 31, 2013, and continued renewal is expected without significant impact. 2. WASH MULTIFAMILY LAUNDRY SYSTEMS, GOLETA, CA The seven-year lease that expired October 31, 2009 was renewed for another seven years effective September 1, 2009. The lease grants Wash Multifamily Laundry Systems (“Wash”) the right to place and service coin-operated laundry machines on the Resort. The agreement provides that 70% of the Lessee's gross income be paid to the Company as rent. On September 10, 2009, Wash replaced all 18 washers and 18 dryers with new equipment. Continued renewal is expected without significant impact. During fiscal year 2011, Web Service Company changed their name to Wash Multifamily Laundry Systems. 3.PISMO COAST INVESTMENTS The Company renewed a lease agreement with Ms. Jeanne Sousa, a California Corporations Licensed Broker, for the lease of a 200-square foot building at the Resort from which she conducts sales activities in the Company's stock. The term of the lease is for three years commencing on January 1, 2011, and ending on December 31, 2013. Continued renewal is expected without significant impact. Termination or cancellation may be made by either Lessor or Lessee by giving the other party sixty (60) days written notice. ITEM 3. LEGAL PROCEEDINGS No pending legal proceedings against the Company other than routine litigation incidental to the business. ITEM 4. (REMOVED AND RESERVED). 7 PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. a. MARKET INFORMATION There is no market for the Company's common stock, and there are only limited or sporadic transactions in its stock. Ms. Jeanne E. Sousa, a licensed broker/dealer, handled sales of the Company shares as Pismo Coast Investments. The last transaction the Company is aware of occurred September 8, 2012, at a price of $28,000 for one share conveyed. This price was used for computation of aggregate market value of Company stock on page 2 of this Report. b.HOLDERS The approximate number of holders of the Company's common stock on September 30, 2012, was 1,533. c.DIVIDENDS The Company has paid no dividends since it was organized in 1975, and although there is no legal restriction impairing the right of the Company to pay dividends, the Company does not intend to pay dividends in the foreseeable future. The Company selects to invest its available working capital to enhance the facilities at the Resort. d.SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The Company does not currently have securities authorized for issuance under equity compensation plans. e.RECENT SALES OF UNREGISTERED SECURITIES: USE OF PROCEEDS FROM REGISTERED SECURITIES The Company does not have sales of unregistered securities. f. COMPANY PURCHASES OF EQUITY SECURITIES The Company redeemed 10 shares of Common stock from a single shareholder in the second quarter of fiscal year 2008 for $280,000. In addition, the Company redeemed one share of Common stock from a single shareholder in the fourth quarter of fiscal year 2010 for $28,500, and two shares from a single shareholder for $26,500 each in May 2011. At this time the stock has not been retired. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following analysis discusses the Company's financial condition as of September 30, 2012, compared with September 30, 2011. The discussion should be read in conjunction with the audited consolidated financial statement and the related notes to the financial statement and the other financial information included elsewhere in this Form 10-K. Certain information included herein contains statements that may be considered forward-looking statements, such as statements relating to anticipated expenses, capital spending and financing sources. Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made herein. These risks and uncertainties include, but are not limited to, those relating to competitive industry conditions, California tourism and weather conditions, dependence on existing management, leverage and debt service, the regulation of the recreational vehicle industry, domestic or global economic conditions and changes in federal or state tax laws or the administration of such laws. 8 OVERVIEW Pismo Coast Village, Inc. operates as a 400-space recreational vehicle resort. The Company includes additional business operations to provide its users with a full range of services expected of a recreational resort. These services include a store, video arcade, laundromat, recreational vehicle repair, RV parts shop and an RV storage operation. The Company is authorized to issue 1,800 shares, of one class, all with equal voting rights and all being without par value. Transfers of shares are restricted by Company bylaws. One such restriction is that transferees must acquire shares with intent to hold the same for the purpose of enjoying camping rights and other benefits to which a shareholder is entitled. Each share of stock is intended to provide the shareholder with the opportunity for 45 nights of free site use per year. However, if the Company is unable to generate sufficient funds from the public, the Company may be required to charge shareholders for services. Management is charged with the task of developing sufficient funds to operate the Resort through site sales to general public guests by allocating a minimum of 175 sites to general public use and allocating a maximum of 225 sites for shareholder free use. The other service centers are expected to generate sufficient revenue to support themselves and/or produce a profit. The Company continues to promote and depend upon recreational vehicle camping as the primary source of revenue. The rental of campsites to the general public provides income to cover expenses, complete capital improvements, and allow shareholders up to forty-five free nights camping annually. Additional revenues come from RV storage and spotting, RV service and repair, on-site convenience store, and other ancillary activities such as laundromat, arcade, and bike rental. The Company has been fortunate not to have significant impact due to the current economy. The RVing public actively seeks accommodations on the Central Coast despite volatile fuel prices and personal financial uncertainties. RVing offers an affordable outdoor recreational experience, and the Company provides quality facilities and services in a highly popular location. Site occupancy for fiscal year 2012 was up 1.6% due to good weather and despite the impact of economy-related issues. Occupancy projections look equal to last year at the beginning of fiscal year 2013. Revenues from ancillary operations such as the General Store, arcade, and bike rental, with the exception of RV service and laundromat, are flat to slightly up at year-end. Management feels any significant revenue downturn is directly related to the economy, and this trend will continue well into fiscal year 2013. RV storage continues to provide a significant portion of the Company’s revenue. RV storage provides numerous benefits to the customer including: no stress of towing, no need to own a tow vehicle, use of RV by multiple family members, and convenience. After years with no debt, the Board of Directors approved expansion of the RV storage program and understood this investment would require substantial financing. Management has made it a high priority to affect timely construction and successful marketing in order to maximize return on this investment. Ongoing investment in resort improvements has assured resort guests and shareholders a top quality, up-to-date facility. This quality and pride of ownership was evident when the National Association of RV Parks and Campgrounds Park of the Year was awarded to the resort for 2007-2008. In addition, in 2008 the resort was the only industry rated "A" park in California for customer satisfaction based on Internet visitor surveys collected nationally by Guest Reviews. The resort also received the Guest Reviews “A” rated park recognition for the years 2011 and 2012. The Company's commitment to quality, value, and enjoyment is underscored by the business's success due to word of mouth and referrals from guests. In addition, investment for online marketing, ads in the two leading national directories, and trade magazine advertising formulates most of the business marketing plan. 9 CURRENT OPERATING PLANS The Board of Directors continues its previously established policy by adopting a stringent conservative budget for fiscal year 2013, which projects a positive cash flow of approximately $1,225,179 from operations. This projection is based on paid site occupancy remaining even with fiscal year 2012 and receiving new storage customers at a moderate rate. While the Company projects a positive cash flow, this cannot be assured for fiscal year 2013. FINANCIAL CONDITION The business of the Company is seasonal and is concentrated on prime days of the year which are defined as follows: President's Day Weekend, Easter week, Memorial Day Weekend, summer vacation months, Labor Day, Thanksgiving Weekend, and Christmas vacation. There are no known trends that affect business or affect revenue. The Company develops its income from two sources: (a) Resort Operations, consisting of revenues generated from RV site rentals, from RV storage space operations, and from lease revenues from laundromat and arcade operations by third party lessees; and (b) Retail Operations, consisting of revenues from general store operations and from RV parts and service operations. The Company has arranged a $500,000 line of credit that is currently not drawn on. Besides the financing resulting from the purchase of RV storage property, the Company has no other liabilities to creditors other than current accounts payable arising from its normal day-to-day operations and advance Resort rental reservation deposits, none of which are in arrears. LIQUIDITY The Company's policy is to use its ability to generate operating cash flow to meet its expected future needs for internal growth. The Company has continued to maintain sufficient cash so as to not require the use of a short-term line of credit during the off-season period, and the Company expects to be able to do so (although no assurance of continued cash flow can be given). Net cash provided by operating activities totaled $1,026,768 in 2012, compared to $942,840 in 2011, due to decrease in deferred income tax and depreciation, increase in inventory and prepaid expenses, increase in rental deposits, and a decrease in income taxes payable. During fiscal year 2012, cash investments of $585,105 included renovating 47 campsites, replacement of a trailer tow truck, renovation of Clubhouse and Restaurant, road paving, and the purchase of an ADA compliant pool lift. These projects were completed on time and within budget. During fiscal year 2011, cash investments of $447,603 included renovating 26 RV sites, major road paving, and continued Wi-Fi upgrade. As of September 30, 2012, the Company carried a debt of $3,807,873 as a result of acquiring the three RV storage properties. With the possibility of requiring additional funds for planned capital improvements and the winter season, the Company maintains a $500,000 Line of Credit to insure funds will be available if required. In anticipation of future large projects, the Board of Directors has instructed management to build operational cash balances. Fiscal year 2012's current ratio (current assets to current liabilities) of 1.61 decreased from fiscal year 2011's current ratio of 1.66. The decrease in current ratio is the result of an increase in rental deposits, and increase in current portion of long-term debt. Working Capital increased to $844,371 at the end of fiscal year 2012, compared with $834,032 at the end of fiscal year 2011. This increase is primarily a result of increased cash and cash equivalents, inventory, prepaid income taxes, and a decrease in accounts payable. 10 CAPITAL RESOURCES AND PLANNED EXPENDITURES The Company plans capital expenditures up to $500,000 in fiscal year 2013 to further enhance the Resort facilities and services. This would include site renovation for 50 sites and upgrading some resort television channels to high definition. Funding for these projects is expected to be from normal operating cash flows and, if necessary, supplemented with outside financing. These capital expenditures are expected to increase the Resort's value to its shareholders and the general public. RESULTS OF OPERATIONS YEAR TO YEAR COMPARISON Revenue: Operating revenue, interest and other income increased above the prior fiscal year ended September 30, 2011, by $141,455, or 2.4%. REVENUE BY SEGMENT 2012 2011 OCCUPANCY % of Shareholder Site Use 23.4% 22.8% % of Paid Site Rental 51.4% 50.9% % Total Site Occupancy 74.8% 73.8% % of Storage Rental 70.3% 68.0% Average Paid Site $ 50.07 $ 48.05 RESORT OPERATIONS Site Rental $ 3,770,326 $ 3,573,985 Storage Operations 1,217,605 1,161,192 Support Operations 139,444 139,680 Total 5,127,375 4,874,857 RETAIL OPERATIONS Store 623,494 608,203 RV Repair/Parts Store 437,701 442,509 Total 1,061,195 1,050,712 INTEREST INCOME 3,094 5,140 OTHER INCOME/(EXPENSES) (117,330) 2,170 TOTAL REVENUE $ 6,074,334 $ 5,932,879 Occupancy rates on the previous table are calculated based on the quantity occupied as compared to the total sites available for occupancy (i.e., total occupied to number of total available). Average paid site is based on site revenue and paid sites. Resort support operations include revenues received from the arcade, laundromat, recreational activities, and other less significant sources. Other income for 2012 includes the loss on disposal of assets. 2 Resort operations income increased $252,518, or 5.2%, primarily due to a $196,341, or 5.5%, increase in site rental revenue. This increase reflects a 1.2% increase in paid site occupancy and holiday rate increases. RV storage and spotting activity increased $56,413, or 4.8%, above the previous year. This increase in storage activity was primarily due to new storage customers and trailer spotting activity. 11 Retail operations income increased $10,483, or 1.0%, due to a $15,291, or 2.5%, increase in the General Store operation. This increase is attributed to the increase in total site occupancy. The RV Service business income decreased $4,808, or 1.1%, due to the absence of a service technician during a critical period. In an effort to maximize revenue, management continues to stock more appropriate items, more effectively merchandise, and pay greater attention to customer service. Interest and Other Income decreased $96,822, or 41.1%, below the previous year as a result of writing off $117,330 of assets that had been disposed of or no longer in service to the Company. Operating Expenses increased $207,898, or 5.2%, as a result of labor and labor related expenses, workers’ compensation, landscaping services, accounting services, repairs and maintenance, vehicle expense, RV storage lot maintenance, and property taxes. Maintaining a conservative approach, most expense items were managed well below Plan and in many categories below the previous year. The Board of Directors has directed management to continue maintenance projects as needed to provide a first class resort for campers using recreational vehicles. Interest Expense decreased from $237,024 in fiscal year 2011 to $212,300 in 2012. This 10.4% decrease was due to accelerated payments and interest adjustments on financing the RV storage properties. Income before provision for income taxes of $875,966, a 5.3% decrease below last year, is reflective of loss on disposal of assets in 2012. Net income of $471,466 for fiscal year 2012 shows a decrease of $27,892, or 5.6%, below a net income of $499,358 in 2011. This decrease in net income is a reflection of increased operational expenses, a decrease in interest income, and disposal of assets. INFLATION has not had a significant impact on our profit position. The Company has increased rates, which have more than compensated for the rate of inflation. FUTURE OPERATING RESULTS could be unfavorably impacted to the extent that changing prices result in lower discretionary income for customers and/or increased transportation costs to the Resort. In addition, increasing prices affect operations and liquidity by raising the replacement cost of property and equipment. FACTORS THAT MAY AFFECT FUTURE OPERATING RESULTS: A number of factors, many of which are common to the lodging industry and beyond our control, could affect our business, including the following: · increased gas prices; · increased competition from other resorts in our market; · increases in operating costs due to inflation, labor costs, workers' compensation and healthcare related costs, utility costs, insurance and unanticipated costs such as acts of nature and their consequences and other factors that may not be offset by increased rates; · changes in interest rates and in the availability, cost and terms of debt financing; · changes in governmental laws and regulations, fiscal policies and zoning ordinances and the related costs of compliance with laws and regulations, fiscal policies and ordinances; · adverse effects of market conditions, which may diminish the desire for leisure travel; and · adverse effects of a downturn in the leisure industry. 12 The leisure and travel business is seasonal and seasonal variations in revenue at our resort can be expected to cause quarterly fluctuations in our revenue. Our revenue is generally highest in the third and fourth quarters. Quarterly revenue also may be harmed by events beyond our control, such as extreme weather conditions, terrorist attacks or alerts, contagious diseases, economic factors and other considerations affecting travel. To the extent that cash flow from operations is insufficient during any quarter due to temporary or seasonal fluctuations in revenue, we have to rely on our short-term line of credit for operations. In the recent past, events beyond our control, including an economic slowdown and terrorism, harmed the operating performance of the leisure industry generally, and if these or similar events occur again, our operating and financial results may be harmed by declines in average daily rates or occupancy. Carrying our outstanding debt may harm our business and financial results by: · requiring us to use a substantial portion of our funds from operations to make required payments on principal and interest, which will reduce the amount of cash available to us for our operations and capital expenditures, future business opportunities and other purposes; · making us more vulnerable to economic and industry downturns and reducing our flexibility in responding to changing business and economic conditions; · limiting our ability to borrow more money for operations, capital expenditures or to finance acquisitions in the future; and · requiring us to sell one or more properties, possibly on disadvantageous terms, in order to make required payments of interest and principal. Our resort has a need for ongoing renovations and potentially significant capital expenditures in connection with improvements, and the costs of such renovations or improvements may exceed our expectations. Occupancy and the rates we are able to charge are often affected by the maintenance and capital improvements at a resort, especially in the event that the maintenance of improvements are not completed on schedule, or if the improvements result in the closure of the General Store or a significant number of sites. The costs of capital expenditures we need to make could harm our financial condition and reduce amounts available for operations. These capital improvements may also give rise to additional risks including: · construction cost overruns and delays; · a possible shortage of available cash to fund capital improvements and the related possibility that financing of these expenditures may not be available to us on favorable terms; · uncertainties as to market demand or a loss of market demand after capital improvements have begun; · disruption in service and site availability causing reduced demand, occupancy, and rates; and · possible environmental issues. We rely on our executive officers, the loss of whom could significantly harm our business. 13 Our continued success will depend to a significant extent on the efforts and abilities of our C.E.O. and General Manager, Jay Jamison. Mr. Jamison is important to our business and strategy and to the extent that were he to depart and is not replaced with an experienced substitute, Mr. Jamison's departure could harm our operations, financial condition and operating results. Uninsured and underinsured losses could harm our financial condition, and results of operations. Various types of catastrophic issues, such as losses due to wars, terrorist acts, earthquakes, floods, pollution or environmental matters, generally are either uninsurable or not economically insurable, or may be subject to insurance coverage limitations, such as large deductibles or co-payments. Our resort is located on the coast of California, which has been historically at greater risk to certain acts of nature (such as severe storms, fires and earthquakes). In the event of a catastrophic loss, our insurance coverage may not be sufficient to cover the full current market value or replacement cost of our lost properties. Should an uninsured loss or a loss in excess of insured limits occur, we could lose all or a portion of the capital we have invested in the resort, as well as the anticipated future revenue from the resort. In that event, we might nevertheless remain obligated for any notes payable or other financial obligations related to the property. Inflation, changes in building codes and ordinances, environmental considerations and other factors might also keep us from using insurance proceeds to replace or renovate the resort after it has been damaged or destroyed. Under these circumstances, the insurance proceeds we receive might be inadequate to restore our economic position on the damaged or destroyed property. 14 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Pismo Coast Village, Inc. Pismo Beach, California We have audited the accompanying balance sheets of Pismo Coast Village, Inc. (a California corporation) as of September 30, 2012 and 2011, and the related statements of income and retained earnings and cash flows for the years then ended. These financial statements are the responsibility of the company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Pismo Coast Village, Inc. as of September 30, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. BROWN ARMSTRONG ACCOUNTANCY CORPORATION Bakersfield, California November 16, 2012 15 PISMO COAST VILLAGE, INC. BALANCE SHEETS SEPTEMBER 30, 2 ASSETS Current Assets Cash and cash equivalents $ 1,832,935 $ 1,801,693 Accounts receivable 20,547 23,079 Inventory 157,795 154,455 Current deferred taxes 73,600 73,600 Prepaid income taxes 103,800 1,300 Prepaid expenses Total current assets 2,228,853 2,098,004 Pismo Coast Village Recreational Vehicle Resort and Related Assets – Net 14,227,301 14,081,098 Other Assets Total Assets $ 16,478,820 $ 16,206,161 LIABILITIES AND STOCKHOLDER’S EQUITY Current Liabilities Accounts payable and accrued liabilities $ 150,516 $ 160,383 Accrued salaries and vacation 183,322 175,549 Rental deposits 882,570 796,158 Current portion of long-term debt Total current liabilities 1,384,482 1,263,972 Long-Term Liabilities Long-term deferred taxes 796,800 664,000 N/P Donahue Trans Service 91,288 36,587 N/P Mission Community Bank Total Liabilities Stockholders’ Equity Common stock – no par value, 1,800 shares issued, 1,787 and 1,787 shares outstanding at September 30, 2012 and 2011, respectively 5,606,919 5,606,919 Retained earnings Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ 16,478,820 $ 16,206,161 The accompanying notes are an integral party of these financial statements. 16 PISMO COAST VILLAGE, INC. STATEMENTS OF INCOME AND RETAINED EARNINGS YEARS ENDED SEPTEMBER 30, 2 2012 2011 Income Resort operations $ 5,127,375 $ 4,874,857 Retail operations Total income Costs and Expenses Operating expenses 4,155,280 3,947,382 Cost of goods sold 514,720 490,461 Depreciation and amortization Total costs and expenses Income from operations 1,202,502 1,154,872 Other Income (Expense) Interest/dividend income 3,094 5,140 Interest expense (212,300) (237,024) (Loss) Gain on disposal of assets ) Total other income (expense) ) ) Income Before Provision for Income Taxes 875,966 925,158 Income Tax Expense Net Income 471,466 499,358 Retained Earnings – Beginning of Year Redemption of Stock - (46,725) Retained Earnings – End of Year $ 4,959,532 $ 4,488,066 Net Income Per Share $ 263.83 $ 279.44 The accompanying notes are an integral part of these financial statements. 17 PISMO COAST VILLAGE, INC. STATEMENTS OF CASH FLOWS YEARS ENDED SEPTEMBER 30, 2 2012 2011 Cash Flows From Operating Activities Net income $ 471,466 $ 499,358 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 316,068 332,854 Decrease in deferred income tax 132,800 157,500 (Gain) Loss on disposal of fixed assets 117,330 (2,170) Decrease in accounts receivable 2,532 1,505 (Increase) in inventory (3,340) (26,551) (Increase) Decrease in prepaid expenses 3,701 (9,885) (Increase) in prepaid income taxes (102,500) (1,300) Decrease in other assets 4,393 4,392 (Decrease) in accounts payable and accrued liabilities (9,867) (1,280) Increase in accrued salaries and vacation 7,773 5,270 Increase in rental deposits 86,412 24,947 (Decrease) in income taxes payable - ) Total adjustments Net cash provided by operating activities Cash Flows From Investing Activities Proceeds from sale of property 5,500 2,250 Capital expenditures ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Redemption of stock - (53,000) Principal payments of notes payable ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents 31,242 74,570 Cash and Cash Equivalents – Beginning of Year Cash and Cash Equivalents – End of Year $ 1,832,935 $ 1,801,693 Schedule of Payments of Interest and Taxes Cash paid for income tax $ 281,255 $ 311,414 Cash paid for interest $ 212,300 $ 237,024 The accompanying notes are an integral part of these financial statements. 18 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Pismo Coast Village, Inc. (Company) is a recreational vehicle camping resort. Its business is seasonal in nature with the fourth quarter, the summer, being its busiest and most profitable. Inventory Inventory has been valued at the lower of cost or market on a first-in, first-out basis. Inventory is comprised primarily of goods in the general store and parts in the RV repair shop. Depreciation and Amortization Depreciation of property and equipment is computed using the straight-line method based on the cost of the assets, less allowance for salvage value, where appropriate. Depreciation rates are based upon the following estimated useful lives: Building and park improvements 5 to 40 years Furniture, fixtures, equipment and leasehold improvements 3 to 31.5 years Transportation equipment 5 to 10 years Earnings Per Share The earnings per share are based on the 1,787 shares issued and outstanding. The financial statements report only basic earnings per share, as there are no potentially dilutive shares outstanding. Cash and Cash Equivalents For purposes of the Statements of Cash Flows, the Company considers all highly liquid investments, including certificates of deposit with maturities of three months or less when purchased, to be cash equivalents. Concentration of Credit Risk At September 30, 2012 and 2011, the Company had cash deposits in excess of the $250,000 federally insured limit with Mission Community Bank of $1,543,955 and $1,529,292 respectively; however, in the past the Company has used an Excess Deposit Insurance Bond which secures deposits up to $1,500,000. It has recently been stated by bank regulators that this insurance bond is not enforceable. The FDIC’s Temporary Transaction Account Guarantee Program provides unlimited coverage for non-interest bearing accounts until December 31, 2013. Mission Community Bank is participating in the Temporary Liquidity Guarantee Program which is a requirement to obtain the non-interest bearing coverage. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. 19 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue and Cost Recognition The Company's revenue is recognized on the accrual basis of accounting as earned based on the date of stay. Expenditures are recorded on the accrual basis whereby expenses are recorded when incurred, rather than when paid. Advertising The Company follows the policy of charging the costs of non-direct response advertising to expense as incurred. Advertising expense was $58,987 and $70,172 for the years ended September 30, 2012 and 2011, respectively. Income Tax The Company uses the asset-liability method of computing deferred taxes in accordance with Accounting Standards Codification (ASC) Income Taxes topic 740. ASC 740 requires, among other things, that if income is expected for the entire year, but there is a net loss to date, a tax benefit is recognized based on the annual effective tax rate. ASC 740 also requires, among other things, the recognition and measurement of uncertain tax positions based on a “more likely than not” (likelihood greater than 50%) approach. As of September 30, 2012 and 2011, the Company did not maintain any uncertain tax positions under this approach and, accordingly, all tax positions have been fully recorded in the provision for income taxes. The Company’s policy is to consistently classify interest and penalties associated with income tax expense separately from the provision for income taxes. Interest or penalties associated with income taxes have been included in this provision for income taxes. The Company does not expect any material changes through September 30, 2013. Although the Company does not maintain any uncertain tax positions, tax returns remain subject to examination by the Internal Revenue Service for fiscal years ending on or after September 30, 2008 and by the California Franchise Tax Board for fiscal years ending on or after September 30, 2007. Recent Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on the Company’s financial condition or results of their operations. Various accounting standards and interpretations were issued with effective dates subsequent to September 30, 2012. The Company has evaluated the recently issued accounting pronouncements that are effective in the current period and believes that none of them will have a material effect on the Company’s financial position, results of operations or cash flows when adopted. 20 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements (Continued) Further, the Company is closely monitoring the joint standard-setting efforts of the Financial Accounting Standards Board and the International Accounting Standards Board. There are a large number of pending accounting standards that are being targeted for completion in 2012 and beyond, including, but not limited to, standards relating to revenue recognition, accounting for leases, fair value measurements, accounting for financial statements, disclosure of loss contingencies and financial statements presentation. Because these pending standards have not yet been finalized, at this time the Company is not able to determine the potential future impact that these standards will have, if any, on the Company’s financial position, results in operations or cash flows. Subsequent Events Subsequent events have been evaluated through November 16, 2012, which is the date the financial statements were available to be issued. NOTE 2 - PISMO COAST VILLAGE RECREATIONAL VEHICLE RESORT AND RELATED ASSETS At September 30, 2012 and 2011, property and equipment included the following: 2012 2011 Land $ 9,957,263 $ 9,957,263 Building and park improvements 10,272,349 10,675,136 Furniture, fixtures, equipment and leasehold improvements 449,226 536,539 Transportation equipment 457,989 472,478 Construction in progress 62,027 59,690 21,198,854 21,701,106 Less: accumulated depreciation (6,971,553) (7,620,008) $ 14,227,301 $ 14,081,098 Depreciation expense for 2012 and 2011 was $316,068 and $332,854 respectively. NOTE 3 - LINE OF CREDIT The Company has a revolving line of credit for $500,000 with Mission Community Bank, expiring March 2013. The interest rate is variable at one percent over West Coast Prime, with an initial rate of 6.00 percent at September 30, 2012. The purpose of the line of credit is to augment operating cash needs in off-season months. There were no outstanding amounts as of September 30, 2012 or 2011. 21 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 4 - NOTES PAYABLE The Company secured permanent financing on the purchase of storage lot land in Arroyo Grande, California with Mission Community Bank. The loan was refinanced on April 6, 2006 and consolidated with a note for the purchase of another storage lot in Oceano, California. The total loan currently outstanding is $992,540, and was financed over a period of ten years at a variable interest rate currently at 5.00%. The lot in Oceano was formerly leased for $4,800 per month and was purchased for $925,000. The payments are currently $12,760 per month interest and principle. The Company also secured permanent financing on the purchase of another storage lot in Arroyo Grande with Mission Community Bank. The loan originated on May 8, 2008. The total loan currently outstanding is $2,799,164 and financed over a period of ten years at a variable interest rate currently at 5.0%. The payments are currently $15,416 per month interest and principal. The Company secured a vehicle lease with Donahue Transportation Services Corp on a 2008 Tow Truck. The loan originated on December 9, 2009. The total loan currently outstanding is $36,590 and financed over a period of seven years at an interest rate of 8.39%. The payments are currently $799 per month interest and principal. The Company secured a lease which has been classified as a capital lease and included with notes payable. The capital lease is with Donahue Transportation Service Corp on a 2013 Hino Truck. The lease originated on May 10, 2012. The total balance currently outstanding is $70,864 and is financed over a period of seven years at an interest rate of 4.751%. The payments are currently $1,046 per month interest and principal. Principal payments of the notes payable are as follows: Year Ending September 30, 2013 $ 168,074 2014 176,904 2015 186,206 2016 133,438 2017 671,172 Thereafter 2,563,367 $ 3,899,161 NOTE 5 - COMMON STOCK Each share of stock is intended to provide the shareholder with a maximum free use of the park for 45 days per year. If the Company is unable to generate sufficient funds from the public, the Company may be required to charge shareholders for services. A shareholder is entitled to a pro rata share of any dividends as well as a pro rata share of the assets of the Company in the event of its liquidation or sale. The shares are personal property and do not constitute an interest in real property. The ownership of a share does not entitle the owner to any interest in any particular site or camping period. During the 2011 fiscal year, the Company redeemed two shares of stock from a single shareholder for a total of $53,000. 22 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 6 – FAIR VALUE MEASUREMENTS The authoritative guidance for fair value measurements establishes a three-tier value hierarch, which prioritizes the inputs used to measure fair value. These tiers include: Level 1, defined as unadjusted quoted process in active markets for identical assets or liabilities, Level 2, defined as inputs other than quoted process in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs for use when little or no market data exists, therefore requiring an entity to develop its own assumptions. The Company’s financial instruments consist primarily of cash and cash equivalents, trade receivables, and accounts payable, and notes payable. The fair values of cash and cash equivalents, trade receivable and accounts payable approximate their carrying values due to the short-term nature of these instruments. Fair Value Measurements at Reporting Quoted Prices in Active Markets for Identical Assets/Liabilities Significant Other Observable Inputs Significant Unobservable Inputs Fair Value (Level 1) (Level 2) (Level 3) September 30, 2012 Notes Payable $ 3,899,161 $ - $ 3,899,161 $ - Total Liabilities $ 3,899,161 $ - $ 3,899,161 $ - September 30, 2011 Notes Payable $ 4,315,086 $ - $ 4,315,086 $ - Total Liabilities $ 4,315,086 $ - $ 4,315,086 $ - The carrying amount of the notes payable approximated fair value due because the borrowings bear interest at variable market rates. 23 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 7 - INCOME TAXES The provision for income taxes is as follows: 2012 2011 Current: Federal $ 177,200 $ 176,900 State 94,500 91,400 271,700 268,300 Deferred : Federal 136,600 157,200 State (3,800) 300 $ 404,500 $ 425,800 The deferred tax assets (liabilities) are comprised of the following: 2012 2011 Current Long-term Current Long-term Deferred tax assets: Federal $ 68,300 $ - $ 68,400 $ - State 5,300 - 5,200 - Deferred tax liabilities Federal - (744,500) - (608,000) State - (52,300) - (56,000) $ 73,600 $ (796,800) $ 73,600 $ (664,000) The deferred tax assets (liabilities) consist of the following temporary differences: 2011 Depreciation $ (796,800
